DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 August 2021 has been entered.

Claim Status
Claim 1 is amended. Claim 8 is cancelled. Claim 9 is withdrawn due to an earlier restriction requirement.
Claims 1-7, 10, and 11 are pending for examination below. 

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks that the downstream catalyst bed of the invention is operated at higher temperatures due to the lack of tellurium, and that 
	In response, the Examiner notes that Arnold teaches multiple embodiments for the oxygen elimination step. The temperature range that Applicant cites is only relevant for the embodiment in paragraph [0088], whereas the embodiment which meets the rest of Applicant’s limitations is the final ODH step, which is recited in paragraph [0092]. As recited in the previous action and again below with regard to claim 4, Arnold does not teach an explicit temperature range for this embodiment of the oxygen elimination step, but merely teaches that it is different than the first temperature. As Arnold teaches that the first temperature is 250 to 450°C (paragraph [0079]), one of ordinary skill in the art would reasonably find it obvious to select another different temperature for the final step which is within this range, as the final step is also oxidative dehydrogenation and merely must be different in temperature. This range overlaps the claimed range of 320-500°C, and thus Arnold continues to suggest that the temperature in the downstream reaction zone can be in the claimed range. 
	Applicant also argues on page 7 of the Remarks that the Examiner appears to be cherry-picking from the multiple options shown in Arnold. 
In response, the Examiner is not cherry-picking, but instead is merely selecting from a finite number of predictable solutions, each of which is equally likely to work as each is equally taught as effective by Arnold, absent any evidence to the contrary. See MPEP 2143(I)E. Applicant has not provided any persuasive evidence as to the criticality of selecting a tellurium catalyst as the first catalyst, and a non-tellurium catalyst as the second catalyst. With regard to the Declaration of 10 December 2020, as noted in the 
	Applicant further argues on page 7 of the Remarks that US 7,319,179 is evidence of common knowledge in the art, and that it clearly teaches that by omitting tellurium the selectivity would drop, thus teaching away from selecting the non-tellurium catalysts of Arnold.
	In response, this reference does not teach away from the combination because Arnold clearly considers non tellurium containing catalysts equivalent to the tellurium catalysts, by listing them as alternatives for the same step. Thus, Arnold clearly considers that a non-tellurium containing catalyst would work in the ODH reaction, which is motivation enough to select it from the list of catalyst of Arnold. Also, even if the inventors in US 7,319,179 do not wish to use tellurium because the selectivity drops, this does not teach away from anyone else selecting tellurium, because the use of tellurium may convey other benefits not mentioned by this US 7,319,179 reference. Thus, the fact that US 7,139,179 does not use tellurium as the ODH catalyst is not evidence that the non-tellurium catalyst is considered unsuitable as a general rule, and the rejection is maintained.
	Applicant additionally argues on pages 7-8 of the Remarks that Arnold does not use the non-tellurium catalyst in the examples, and thus is could be argued that Arnold also teaches away.
In response, the Examiner respectfully disagrees. A reference is not required to exemplify a teaching in order to suggest that the teaching is obvious, and a suggestion of a teaching is not necessarily negated by the presence of desirable alternatives, see MPEP 2143.01(I). Thus, Arnold continues to teach a finite number of catalysts, including a non-tellurium containing catalyst, which are considered to be equally effective for the ODH reaction, absent any evidence to the contrary.
	Applicant also argues on page 8 that because the catalyst without tellurium has less activity it would not appear to have a reasonable expectation of success.
In response, again, Arnold clearly teaches the catalysts as effective alternatives for ODH reactions (paragraphs [0039]-[0041]). Thus, absent any evidence to the contrary, one of ordinary skill in the art would reasonably expect from the teachings of Arnold that any catalyst, including the non-tellurium catalyst, would function as the ODH catalyst with a reasonable expectation of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to claim 4, the claim recites “wherein the downstream coolant is supplied to the downstream shell space of the reactor vessel at a temperature of from 120°C to 500°C.” However, claim 1 as amended now recites that the temperature range is only 320-500°C, which is a narrower range than in claim 4. Thus, claim 4 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2010/0256432) (cited on IDS dated 29 August 2018) in view of Adris et al. (WO 01/85333).
With regard to claims 1, 4, 7, 10, and 11, Arnold teaches a method for oxidative dehydrogenation of ethane to ethylene (paragraph [0002]) comprising the following:
a) passing an ethane feed (instant claims 10 and 11) and an oxygen-containing gas to an oxidative dehydrogenation reaction zone (oxidizing environment) (paragraph [0016]) where the oxidative dehydrogenation reaction zone is in a multi-tube shell and tube reactor and heat transfer fluid (coolant) (paragraph [0076]) where the feed is fed at the inlet (paragraph [0080]).
Arnold further teaches that the oxidative dehydrogenation zone comprises a catalyst which is MoaVbNbcTeeOn (oxidative dehydrogenation catalyst comprising tellurium) (paragraph [0039]) and that the oxidative dehydrogenation zone is followed by an oxygen elimination reaction zone downstream of the ODH reaction zone (paragraph [0086]) where the oxygen elimination zone is a final ODH stage with the same or different catalyst as the ODH stage, and which is in the same vessel as the ODH stage (paragraph [0092]). This is equivalent to (i) an upstream catalyst bed comprising an oxidative dehydrogenation catalyst comprising tellurium and (ii) a downstream catalyst be comprising an oxidative dehydrogenation/oxygen removal catalyst as claimed.
Arnold does not specifically explain what qualifies as the different catalyst for the final ODH stage. However, one of ordinary skill in the art would reasonably conclude that a different catalyst would include another ODH catalyst taught by Arnold which is different from the first ODH catalyst. Arnold teaches that the ODH catalyst can include MoaVbXcYdZeOn (paragraph [0040]), where X is Nb, Y is Sb, Z is Pd, a is 1, b is 0.05 to 1, c is 0.001 to 1, d is 0.001 to 1, e is 0.001 to 0.5, and n is determined by the oxidation states of the remaining elements (paragraph [0042]). This is a different ODH catalyst which does not comprises tellurium as claimed, and is equivalent to the catalyst a) of instant claim 7, where A is Pd, and within the ranges of Mo is 1, V is 0.01 to 1, Sb is greater than 0 to 1, Nb is greater than 0 to 1, and n is determined by the valence and frequency of elements other than oxygen, and overlaps the range of A is greater than 0 to 0.3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the MoaVbXcYdZeOn catalyst of Arnold as the final ODH catalyst which is a different catalyst from the ODH catalyst as claimed, because Arnold teaches that the final ODH zone can comprise a different catalyst from the first zone, and Arnold teaches a MoaVbXcYdZeOn catalyst which is an ODH catalyst which is different from the ODH catalyst comprising tellurium above.
b) contacting the feed gas with the oxidative dehydrogenation catalyst to produce a product, and then contacting the product stream with the oxygen elimination catalyst to remove oxygen and yield an effluent comprising ethylene (instant claims 10 and 11) (paragraph [0016]).
Arnold does not specifically teach that the reactor comprises a perforated partition that divides the interior of the reactor into an upstream region and a downstream region, or supplying an upstream coolant to an upstream shell space and a downstream coolant to a downstream shell space. 
Adris teaches an apparatus for oxidative dehydrogenation reactions (page 5, lines 10-12) which is a tube reactor with a plurality of tubes inside a shell (page 10, lines 2-5, Figure 4). Adris also teaches that this reactor comprises a plurality of heat transfer zones 42 separated by a perforated partition (page 10, lines 16-18, Figure 4). This partition divides the interior of the reactor into an upstream region and downstream region as claimed. Each heat transfer region 42 comprises an inlet 43 and outlet 44 for a heat transfer fluid (coolant). Thus, because there are an upstream region and downstream region, these are the upstream coolant and downstream coolant, respectively, of instant claim 1. Adris additionally teaches that this reactor configuration allows for accurate control of the temperature profile along the catalyst bed (page 6, lines 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the multi-tube shell and tube reactor and heat transfer fluid of Arnold such that it has a partition dividing the reactor into an upstream and downstream region and such that there is a heat transfer fluid (coolant) for each region, because both Arnold and Adris teach oxidative dehydrogenation of ethane to ethylene in a multi-tube shell and tube reactor with heat transfer fluid, and Adris teaches that configuring the reactor to have a partition and multiple heat transfer fluid (coolant) inlets and outlets allows for accurate control of the temperature profile along the catalyst bed (page 6, lines 7-8).
	Arnold in view of Adris does not specifically teach that the upstream oxidative dehydrogenation reaction zone is in the upstream region of the shell and tube reactor, or that the oxygen elimination zone is in the downstream region. However, Arnold teaches a shell and tube reactor with an upstream bed comprising oxidative dehydrogenation catalyst and a downstream bed comprising oxygen removal catalyst, and Adris teaches a multiple tube shell and tube reactor where the reactor is separated into an upstream and downstream region with catalyst beds in both regions (page 11, lines 3-5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the oxidative dehydrogenation catalyst bed in the upstream region and the oxygen removal catalyst bed in the downstream region as claimed, because Arnold teaches the upstream bed and Adris teaches the upstream region with a catalyst bed, and similarly for the downstream bed and region, absent any evidence to the contrary. 
Arnold teaches that the heat transfer fluid is used for the oxygen elimination reaction zone (downstream reaction zone) (paragraph [0095]). While Arnold does not specifically teach the temperature of the heat transfer fluid, one of ordinary skill in the art would reasonably conclude that the fluid (coolant) should be at or below the desired reaction zone temperature, in order to maintain the reaction zone at this temperature. However, Arnold does not teach the temperature of the oxygen elimination reaction zone (downstream reaction zone) when the zone is a final ODH stage (paragraph [0092]), but does teach that the oxygen elimination reaction takes place with different conditions from the main ethane ODH stage (paragraph [0092]). Arnold teaches that the conditions for the main stage include a temperature of 250 to 450°C (paragraph [0079]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a temperature within this range for the oxygen elimination step which is a final ODH stage, because Arnold teaches that the final ODH stage has different conditions than the first, and teaches that the range of 250 to 450°C is suitable for ODH reactions (paragraphs [0079], [0092]).
With regard to claim 2, Arnold in view of Adris does not specifically teach what portion of the reactor tube comprises the upstream catalyst bed and what portion comprises the downstream catalyst bed. However, Arnold teaches that the reactor vessel comprises and oxidative dehydrogenation catalyst in the first bed, and an ODH catalyst which removes oxygen in the second bed. One of ordinary skill in the art would reasonably conclude that the portion of the tube which is the oxygen removal catalyst would be at least partially determined by the amount of oxygen in the effluent to be removed, and the effectiveness of the catalyst in such a reaction. Thus, the portions of the reactor comprising the upstream and downstream catalyst bed are result-effective variables, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the upstream and downstream catalyst beds such that the upstream bed is 50 to 99% of the length of the reactor and the downstream bed is 1 to 50% of the length of the reactor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 3, Arnold teaches that the heat transfer fluid is used for the oxidative dehydrogenation reaction (paragraph [0076]). While Arnold does not specifically teach the temperature of the heat transfer fluid, one of ordinary skill in the art would reasonably conclude that the fluid (coolant) should be at or below the desired reaction zone temperature, in order to maintain the reaction zone at this temperature. Arnold teaches that the ODH reactor bed temperature is 250 to 450°C (paragraph [0079]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a coolant that was at or below this range of 250 to 450°C, which overlaps the range of 250 to 400°C of instant claim 3. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 5, Arnold teaches that the oxygen removal zone can remove all of the remaining oxygen (paragraph [0108]). This is equivalent to 0 ppm, which is with the range of no more than 500 ppmv of instant claim 5.
With regard to claim 6, Arnold teaches that the oxidative dehydrogenation catalyst has the formula MoaVbNbcTeeOn (paragraph [0039]) where a is 1, b is 0.05 to 1, c is 0.001 to 1, e is 0.001 to 0.5, and n is determined by the oxidation states of the remaining elements (paragraph [0042]). These are within the ranges of Mo is 1, V is 0.01 to 1, Te is greater than 0 to 1, Nb is greater than 0 to 1, and n is a number determined by the valence and frequency of elements other than oxygen (remaining elements) of instant claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772